Citation Nr: 0430878	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  00-24 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  His military records show that he served in the 
Republic of Vietnam and was awarded the Combat Infantryman 
Badge, the Bronze Star Medal and the Army Commendation Medal 
with combat "V" device to denote valor.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased evaluation in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD).  In the course of the appeal, the veteran was granted 
a 30 percent evaluation for PTSD.  He remained unsatisfied by 
this rating increased and continued his appeal.  The claims 
file shows that this case has been remanded in May 2001, 
February 2003, and October 2003 for additional evidentiary 
and procedural development.  Following the most recent remand 
in October 2003, additional evidence was obtained and 
reviewed by the RO.  The 30 percent evaluation for PTSD was 
confirmed in a June 2004 rating decision.  The case was 
returned to the Board in September 2004 and the veteran now 
continues his appeal.


FINDINGS OF FACT

The veteran's service-connected PTSD is currently manifested 
by occupational and social impairment with reduced 
reliability and productivity due to irritability, 
nightmares, intrusive thoughts and memory flashbacks that 
produce sleeping problems and disturbances of motivation and 
mood, which impose difficulty in his ability to establish 
and maintain effective work and social relationships.




CONCLUSION OF LAW

The criteria for a 50 percent evaluation, and no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in April 2004, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of the three remands which occurred during 
this appeal.  He has also been provided with VA psychiatric 
examinations which address the increased rating claim on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  In this regard, the veteran has responded to VA's 
April 2004 request for additional evidence and stated in a 
letter dated in April 2004 that he had no further evidence to 
provide.  The Board concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background

The history of the veteran's claim shows that service 
connection was granted for PTSD in an July 1996 RO decision 
and that this award has been in effect since September 1995.  
The current appeal stems from an October 1999 application 
from the veteran to reopen his claim for a rating increase 
for PTSD.  As entitlement to VA compensation for PTSD has 
already been established and the sole issue in controversy is 
entitlement to an increased evaluation, the Board needs only 
concern itself with medical evidence showing the veteran's 
present level of impairment caused by this psychiatric 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent medical evidence submitted in support of his claim 
consists of private medical records and records from VA and 
the Social Security Administration (SSA), dated from 1999 to 
2004 showing that the veteran received treatment for PTSD.  
These records show that his psychiatric treatment involved 
pharmacological therapy and outpatient counseling, but no 
psychiatric hospitalization.  His Global Assessment of 
Functioning (GAF) scores ranged from 45 - 55, indicating 
serious impairment in social and occupational functioning.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994) (DSM-IV).  These records also show that the veteran 
was physically disabled due to nonservice-connected 
disabilities.  The psychiatric reports associated with the 
file indicate that the veteran was unemployable due to a 
combination of his nonservice-connected physical disabilities 
and his PTSD.  His primary symptoms were recurrent 
nightmares, intrusive thoughts and memory flashbacks related 
to his combat stressors and depression, anxiety, 
irritability, sleeping problems and general withdrawal and 
isolation from the community.

The veteran was provided with VA psychiatric examinations 
that were conducted in November 1999, November 2002, and 
April 2004.  

In November 1999, the veteran appeared for a VA examination 
with complaints of depression, anxiety, irritability, poor 
memory, sleeping problems and nightmares.  The veteran was 
married at the time and had two children.  He was employed 
primarily as a coal miner until 1997, when he went on 
disability.  Mental status examination shows that he was 
oriented in all spheres and was neat and tidy in appearance 
and cooperative with the examiner.  He spoke clearly, 
audibly, and rationally with clear speech, but without 
spontaneity.  His affect was dysphoric and his demeanor was 
guarded and suspicious.  He projected a sense of helplessness 
and hopelessness.  There was no evidence of organic brain 
disorder, thought disorder, schizophrenia, hallucinations or 
psychosis.  He did not admit to having any active suicidal or 
homicidal ideation.  His insight and judgment was fair.  The 
diagnosis was moderate PTSD, with secondary adjustment 
disorder with anxious and depressed mood.  His GAF score was 
60 to 65, indicating moderate difficulty in social and 
occupational functioning.  See DSM-IV.  

The report of a November 2002 VA psychiatric examination 
shows that the veteran was separated from his spouse and that 
he reported being socially isolated and withdrawn, preferring 
solitude to socializing with others due to his psychiatric 
symptoms.  According to the veteran, his spouse left him 
because she was unable to cope with his social isolation and 
refusal to actively engage in social activities.  He reported 
having feelings of irritability and anxiety, and having 
nightmares related to his combat experiences in Vietnam, as 
well as persistent sleeping problems.  Mental status 
examination shows that he was oriented on all spheres and was 
neat and tidy in appearance and cooperative with the 
examiner.  He spoke clearly, audibly, and rationally.  His 
affect revealed some dysphoria and he was guarded and 
suspicious.  There was no evidence that he was experiencing 
hallucinations of any sort or that he was psychotic or 
schizophrenic.  The examiner opined that the veteran had 
social culture deprivation which was worsened by his PTSD.  
He displayed fair judgment and insight into his problems and 
was able to tend to his own needs.  The diagnosis was PTSD 
with a GAF score of 50, indicating serious impairment in 
social and occupational functioning.  See DSM-IV.

The report of an April 2004 VA psychiatric evaluation shows 
that the veteran presented with complaints of depression, 
anxiety, agitation, irritability  and feelings of 
helplessness and hopelessness.  He also reported having 
nightmares related to his combat experiences and problems 
concentrating his thoughts.  He admitted to having suicidal 
ideation, although with no suicide attempts.  Mental status 
examination revealed that he was oriented as to time, person 
and place and was neat and tidy in appearance and cooperative 
with the examiner.  His speech was clear, audible, relevant 
and rational.  The veteran's demeanor was withdrawn, aloof, 
and irritable and his mood was angry, with some depression.  
There was no evidence of hallucinations, thought disorder, 
psychosis or organic brain disease.  His thought process was 
not bizarre, tangential, or circumstantial.  His insight, 
judgment, and problem-solving abilities were fair.  He 
reported that he spent most of his daily waking time alone 
watching television and reading.  He attended his church 
regularly, but otherwise did not socialize with others.  He 
was deemed competent to handle his own affairs.  The 
diagnosis was PTSD and anxiety, and his GAF score was 50, 
indicating serious impairment in social and occupational 
functioning.  See DSM-IV.

The veteran was examined and treated for PTSD by his private 
psychiatrist, Philip B. Robertson, M.D., of Psychiatric 
Associates of The Virginia, in 2004.  The report of an 
examination conducted in October 2004 shows that the veteran 
complained of depression and panic attacks in reaction to 
watching news about the Iraq war, along with poor sleep and 
nightmares and having a low state of energy.  On mental 
status examination he appeared well groomed and was calm and 
cooperative with the examiner.  He displayed a constricted 
affect and dysthymic mood.  His speech was normal.  He was 
oriented on all spheres with intact thought processes and 
there was no evidence of hallucinations, delusional thinking, 
or suicidal or homicidal ideation.  His judgment and insight 
were intact.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2004).

The veteran's PTSD is currently rated as 30 percent 
disabling.  The applicable rating schedule is contained in 38 
C.F.R. § 4.130, Diagnostic Code 9411, and provides the 
following rating criteria:

Assignment of a 30 percent evaluation is warranted 
for PTSD manifested by occupational and social 
impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent 
events).

A 50 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

Applying the above criteria to the facts of the case, the 
medical evidence shows a constellation of psychiatric 
symptomatology which more closely approximates the criteria 
contemplated for a 50 percent rating in Diagnostic Code 9411, 
such that the assignment of an increased evaluation is 
warranted.  See 38 C.F.R. § 4.7.  Psychiatric treatment 
records and examination reports from 1999 to 2004, show that 
the veteran's PTSD was manifested by subjective accounts of 
intrusive thoughts, memory flashbacks and nightmares 
associated with his exposure to combat-related traumatic 
events during service, for which he was treated with 
counseling and medication.  

The VA psychiatric examinations conducted throughout the 
period from 1999 to 2004, consistently show that the veteran 
experienced moderate to serious PTSD symptoms that 
contributed to his socially withdrawn daily living and 
failing marriage, thereby demonstrating that he has an 
impaired ability to establish and maintain effective 
relationships.  Significantly, the psychiatrists who examined 
the veteran during the aforementioned period presented a 
psychiatric disability picture that indicated that the 
veteran was, for the most part, seriously impaired by his 
PTSD symptoms as he was assessed with GAF scores within the 
range of 45 to 65, but primarily in the 50 range, indicating 
serious impairment in his social and occupational 
functioning.  See DSM-IV.  Although the veteran was 
apparently a regular churchgoer, this appeared to be the 
extent of his willingness and ability to interact with his 
community and he preferred to spend the greater part of his 
waking day restricted within the confines of his home and 
property.  Accordingly, the Board finds that the assignment 
of an increased evaluation, from 30 percent to 50 percent, 
for the veteran's service-connected PTSD would represent a 
more adequate reflection of the present state of his 
psychiatric disability.

The Board finds, however, that there is no medical evidence 
of record that would support a rating in excess of 50 percent 
for PTSD.  The objective evidence does not demonstrate that 
the veteran currently has obsessional rituals which interfere 
with routine activities, intermittently illogical speech, 
near continuous panic or depression affecting his ability to 
function independently, appropriately, or effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, or neglect 
of personal appearance and hygiene.  The evidence also does 
not demonstrate that he displays inappropriate behavior or 
that he is a persistent danger to himself or other people due 
to suicidal or homicidal ideation.  He is also well oriented 
in all spheres and capable of managing his own financial 
affairs.  Furthermore, his own admission that he regularly 
attended his church indicates that he is not so totally 
isolated from his community as to support the assignment of a 
rating higher than 50 percent.

Accordingly, an increased rating for PTSD to 50 percent but 
no more, is warranted.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for PTSD to 50 percent is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



